ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_04_EN.txt. 30

DECLARATION OF JUDGE KOROMA

I have voted in favour of the Order and it is my clear understanding
that it does not prejudge the issues before the Court but rather — and in
conformity with Article 41 of the Statute — is intended to preserve the
respective rights of either Party, pending the decision of the Court. Ar-
ticle 41 empowers the Court to indicate, if it considers the circumstances
so require, any provisional measures which ought to be taken to preserve
the respective rights of either party.

According to the material before the Court, including the oral argu-
ments of the Parties, both sides have acknowledged that an incident
involving the armed forces of the two States took place in the Bakassi
Peninsula on 3 February 1996 and that it caused suffering and occa-
sioned fatalities — of both military and civilian personnel — while caus-
ing others to be wounded or unaccounted for, as well as causing major
material damage.

The Court, having found that it has prima facie jurisdiction, is not in a
position to evaluate the conflicting versions of the incident that was said
to have taken place on 3 February. However, based on the material
before the Court, the possibility of a further military engagement result-
ing in irreparable damage to the rights of either Party, including further
loss of human life, does, in my considered opinion, provide the Court
with sufficient reason to grant the provisional order on its own accord.

It is hoped that this Order will discourage either Party from taking any
measures which might cause irreparable damage to the millions of each
of the Parties’ nationals residing in the other’s territory, help to reduce
tensions between the two States and restore the fraternal relations which
have always existed between the two countries, pending the decision of
the Court.

Finally, I wish to stress once again that I have voted for the Order on
the clear understanding that it does not prejudge the issues before the
Court.

(Signed) Abdul G. Koroma.

21
